


Exhibit 10.23


VERTEX PHARMACEUTICALS INCORPORATED
2013 STOCK AND OPTION PLAN


Form of Restricted Stock Unit Award




This Agreement sets forth the terms and conditions of a Restricted Stock Unit
Award granted pursuant to the provisions of the 2013 Stock and Option Plan (as
it may be amended or restated, the “Plan”) of Vertex Pharmaceuticals
Incorporated (the “Company”) to the Participant whose name appears below, of a
contingent entitlement of the Participant to receive the number of Shares of
Common Stock of the Company set forth below, pursuant to the provisions of the
Plan and on the following express terms and conditions. Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Plan,
and any Restricted Stock Units evidenced hereby are granted subject to the terms
of the Plan.


1.    Name and address of Participant to whom the Restricted Stock Unit Award is
granted:


[INSERT NAME/ADDRESS]


2.    Number of Shares of Common Stock in the Restricted Stock Unit Award (the
“Shares”):


[_____]


3.    Purchase price of Shares upon Vesting:


[_____]


4.    Date of grant of the Restricted Stock Unit Award:


[_____]


5.    Vesting.


5.1    Vesting Schedule. [INSERT VESTING SCHEDULE]. On each vesting date
described in the preceding sentence, the Participant shall be entitled to
receive at the purchase price, the applicable number of shares of Common Stock
that shall thereafter be delivered by the Company to the Participant in
accordance with this Agreement and the Plan within thirty days of the applicable
vesting date. Except as provided in Section 5.4 of this Agreement, upon any
Termination of Service of the Participant for any reason, vesting of the Shares
shall immediately cease, and the unvested portion of the Restricted Stock Unit
Award shall immediately be forfeited.


5.2    Death of the Participant. If the Participant dies while an Employee,
Non-Employee Director, consultant or advisor of the Company or an Affiliate, the
vesting of all unvested Shares subject to this Restricted Stock Unit Award shall
be accelerated and shall vest on the date of death of the Participant.


5.3     Termination for Cause.


(a)    If the Participant is notified that the Company is investigating or
evaluating whether the Company will terminate Participant’s employment or other
service to the Company for Cause, the Company may, at its election, suspend the
vesting of this Restricted Stock Unit Award by written notice to the
Participant. If after such notification it is determined or otherwise agreed
that Participant’s service to the Company will not be terminated for Cause,
vesting of the Shares shall resume pursuant to the original schedule and any
Shares that would have vested during such suspension immediately shall vest.




--------------------------------------------------------------------------------






(b)    “Cause” shall mean (i) the Participant’s dishonesty or fraud, or (ii) the
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, any material breach by the Participant of any provision of any
Company policy or any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), in each case as determined in good faith by the Company, which
determination shall be conclusive; provided, however, that if there is a
conflict between this definition of Cause and either (1) the definition of
“Cause” contained in any employment agreement between the Company and the
Participant or (2) the definition of “Cause” contained in any change-of-control
agreement between the Company and the Participant, then such other definition
shall be controlling for purposes of this Agreement.


[5.4    Career Employment Provision. If a Participant experiences a Termination
of Service other than for Cause, and the Participant is a Qualified Participant
(as defined below), then (a) an additional number of Shares equal to (i) the sum
of 50% plus 10% for each full year of service as an Employee to the Company or
an Affiliate in excess of five (5) full years of service multiplied by (ii) the
number of unvested Shares subject to this Restricted Stock Unit Award
immediately prior to the Participant’s Termination of Service, shall vest on the
date of the Termination of Service and (b) any remaining unvested Shares shall
be forfeited. A “Qualified Participant” shall mean a Participant (A) who is at
least fifty-five (55) years old, (B) who has completed at least five (5) full
years of service as an Employee to the Company or an Affiliate, (C) whose age
plus full years of service to the Company is 65 or greater and (D) who has
completed a transitional period of employment with the Company following notice
of the Termination of Service, the duration of which will be determined by the
Company but in no event will exceed six (6) months, except as may be required by
applicable law.](1)


6.    Agreement with respect to Tax Payments, Withholding and Sale of a Portion
of Shares. The Participant acknowledges and agrees that any income or other
taxes, fees or social security or comparable contributions due from the
Participant with respect to the vesting of the Restricted Stock Unit Award or
the issuance of Shares pursuant to this Agreement shall be the Participant’s
responsibility. In connection with the foregoing, the Participant agrees that
the Company shall authorize a registered broker (the “Broker”) to sell, on the
next trading day after the date of vesting of any portion of the Restricted
Stock Unit Award, that number of Shares as the Company instructs the Broker to
sell solely to satisfy the Company’s tax withholding obligations, after
deduction of the Broker’s commission, and the Broker shall remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligation, provided, however, that the Company shall not authorize any such
sale if the Participant shall have issued a binding instruction (the
“Instruction”) to the Company, in form satisfactory to the Company, which
instruction may be delivered at any time prior to the 30th day after the date of
grant of the Restricted Stock Unit Award, that provides that the Company shall
not instruct the Broker to sell such Shares. Any such Instruction shall include
an undertaking by the Participant to pay the Company the amount of any tax
withholding in accordance with the Company’s policies then in effect. The
Participant agrees to pay to the Company as soon as practicable, including
through payroll, the amount of any tax withholding, that is for whatever reason,
not satisfied by such Broker’s sale. The Participant acknowledges that this
Section 6 is intended to comply with Section 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, as amended, and that the delivery of the Shares
shall be made by the Company after satisfaction of the tax withholding payments
as set forth herein. The Participant agrees to hold the Company and the Broker
harmless from all costs, damages or expenses relating to any such sale, and
acknowledges that the Company and the Broker are under no obligation to arrange
for such sale at any particular price. The Participant further acknowledges that
the Restricted Stock Unit Award made hereunder is subject to Participant’s
acceptance of the terms of this Section 6, and other terms and provisions of
this Agreement.


7.    Restrictions on Transfer. Except as provided in Section 10 of the Plan,
this Restricted Stock Unit Award may not be sold, transferred, assigned,
hypothecated, pledged, encumbered or otherwise disposed of, whether voluntarily
or by operation of law, at any time before the Participant receives Shares. Any
such purported transfer shall be null and void, and shall not be recognized by
the Company or recorded on its books.






--------------------------------------------------------------------------------




8.    No Rights as a Shareholder Until Exercise. The Participant shall have no
rights as a shareholder, including voting and dividend rights, with respect to
the Restricted Stock Unit Award subject to this Agreement.


9.    No Obligation to Maintain Relationship. The Participant acknowledges that:
(i) the Company is not by the Plan or this Restricted Stock Unit Award obligated
to continue the Participant as an Employee, Non-Employee Director, consultant or
advisor of the Company or an Affiliate; (ii) the Plan is discretionary in nature
and may be modified, suspended or terminated by the Company at any time; (iii)
the grant of the Restricted Stock Unit Award is a one-time benefit that does not
create any contractual or other right to receive future grants of equity, or
benefits in lieu thereof; (iv) all determinations with respect to any such
future grants, including, but not limited to, the times when awards shall be
granted, the number of shares subject to each restricted stock unit award, and
the time or times when each award shall vest, will be at the sole discretion of
the Company; (v) the Participant’s participation in the Plan is voluntary; (vi)
the value of the Restricted Stock Unit Award is an extraordinary item of
compensation which is outside the scope of the Participant’s employment or
consulting contract, if any; and (vii) the Restricted Stock Unit Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.


10.    Plan. The Participant hereby acknowledges receipt of a copy of the Plan
as presently in effect and the Prospectus with respect thereto. All of the terms
and provisions of the Plan are incorporated herein by reference, and this
Restricted Stock Unit Award is subject to those terms and provisions in all
respects.


11.    Data Privacy. By entering into this Agreement, the Participant: (i)
consents to the collection, use and disclosure of personal information (which
may include name, home and business contact information, personal identifiers
such a date of birth and the social insurance number for tax reporting purposes,
employment, position and compensation) by the Company for the purpose of
administering the Plan, providing Plan recordkeeping services and facilitating
the grant of options; (ii) consents to the disclosure of this information by the
Company to any Affiliate of the Company for such purposes; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form. Some of these Affiliates are located in, and the Plan will be
administered (in whole or in part) in, the United States and some or all of the
personal information may become subject to the laws of, and accessible to, the
authorities of the United States. The file containing the Participant’s personal
information will be kept at the offices of the Company or on its servers or
those of its Affiliates and service providers, and only employees of the
Company, its Affiliates or service providers who require it for the purposes of
their duties will have access to this file. The Participant may request access
to this file and the correction of inaccurate information, to the extent
provided by law, by contacting •.


12.     International Employees. This Restricted Stock Unit Award shall be
subject to the additional terms and provisions, if any, applicable to the
Participant as are set forth on an Exhibit A to this Agreement, which terms and
conditions are incorporated herein by reference.




VERTEX PHARMACEUTICALS INCORPORATED




By: __________________________








--------------------
(1)
Applicable to grants made on or after February 5, 2014.





